The reasons of appeal based upon the alleged errors of the court in refusing to correct the finding, may be laid out of the case; for not only are the facts objected to, which the court has found and those which it refused to find, disputed facts about which there was conflicting evidence, but the record clearly shows that only a part of the evidence touching these several facts is before this court. Under such circumstances this court will not review the action of the trial court in refusing to correct the record, and the finding as made must stand. Hartford Bldg.  LoanAsso. v. Goldreyer, 71 Conn. 95, 98; Waterbury Clock Co. v.Irion, ibid. 254.
The remaining reasons of appeal are, in the defendant's brief, divided into three classes, which relate (1) to the ruling upon the demurrer; (2) to the ruling in respect to the effect of the action of the District Court in December, 1895; (3) to the rulings upon the claim that the plaintiffs were estopped to deny violations of the conditions of the policy of insurance. These it will be convenient to consider in the order stated.
The complaint was brought in the name of the insured and the mortgagee. The policy contained a provision to the effect that the loss if any should be payable to the mortgagee "as interest may appear," and further, that the interest of the mortgagee should not be invalidated by any act or neglect of the mortgagor, or owner, nor by certain other enumerated acts or events, provided the mortgagee did certain things. Under this clause the defendant claimed that the Savings *Page 526 
Bank was not properly joined as plaintiff, and demurred to the complaint on that ground. The court held otherwise.
Whether this ruling was right or wrong we have no occasion to consider in this case; for no judgment was rendered in favor of the Savings Bank, and the record does not disclose that the defendant was harmed by the ruling. Under such circumstances, even if the ruling was wrong, a new trial will not be granted. Carroll v. Weaver, 65 Conn. 76, 84.
The defendant contends that the judgment of foreclosure which became absolute in July, 1895, was reopened in December, 1895, and that the effect of this was to place the ownership of the foreclosed property just as it was prior to the judgment of foreclosure; and if the order in question was a valid one as against the plaintiffs, or, what is substantially the same thing, if its invalidity cannot be shown in this proceeding, the claimed effect would undoubtedly follow. The policy took effect on the 15th day of December, 1895, and the order in question was made in the same month, but the precise day on which it was made does not appear. The claim of the defendant on this point is this: If the order was made prior to December 15th, then the interest of the insured in the property insured was not truly stated in the policy, and the policy is for that reason void; and if the order was made after December 15th, then a change of interest after the issue of the policy took place which avoided the policy.
Under the provisions of the policy sued upon, these claims of the defendant are entitled to serious consideration, provided the order reopening the judgment of foreclosure was a valid order, and whether it was so is one of the important questions in the case.
It clearly appears from the record that the jurisdiction of the District Court over the parties in the foreclosure proceeding, and over the subject-matter of that proceeding, had ended long before December, 1895. Months before, at a prior term of the court, the subject-matter of that proceeding had been disposed of by a final judgment, the ownership of the property had been changed, the case had ended, and all the parties to it were out of court. Under these circumstances, *Page 527 
unless the District Court in some proper way again acquired jurisdiction over the parties and the cause, its order reopening the judgment of foreclosure was void; and this the defendant concedes, but contends that the record of this action of the District Court is the record of a court of general jurisdiction, and that in this action the plaintiffs cannot show by evidence outside of that record that the court had no jurisdiction of the parties; in short that the rule applied in Coit v. Haven, 30 Conn. 190, applies here.
The court below has found, upon extrinsic evidence which was not objected to and the sufficiency of which cannot be questioned here, that the District Court, when it passed the order in question, had no jurisdiction over Porter Brothers and Company, whom its order materially affected; that in truth and in fact its order as to them was utterly void. The defendant sets up that order in this case against those parties, in bar of their right to recover under the policy sued upon. If the invalidity of the order cannot be shown, it is or may be a bar to the action. One of the parties affected by it shows, by evidence offered and received without objection, that it is utterly void. Is that defense available to that party in this action? We think it is.
Porter Brothers  Co. are now, and were when the order was made, non-residents of this State. Assuming, now, for the purposes of the argument, that the informal, incomplete and meager record in question is to be treated as the complete and formal record of a court of general jurisdiction, as claimed by the defendant, the question is whether a non-resident over whom the court acquired no jurisdiction can show that fact, to impeach it, in a collateral proceeding.
In Coit v. Haven, supra, this question was, we think, answered in the negative. Two constitutional provisions have been brought to our attention as affecting the point now under consideration, one of which did not exist when Coit v.Haven was decided, and the other was not adverted to in the opinion of the court in that case. The latter is that with reference to due course of law, contained in Art. 1 of the Constitution of this State, which in § 9 declares that in criminal *Page 528 
prosecutions the accused shall not be deprived of life, liberty, or property, but by due course of law; and in § 12, that all courts shall be open, and every person, for any injury done to him in his person, property or reputation, shall have remedy by due course of law, and right and justice shall be administered without sale, denial or delay. See Bostwick v.Isbell, 41 Conn. 305, 307.
The former first came into effect in 1868 as part of the 14th Amendment to the Federal Constitution, § 1 of which forbids a State to deprive any person of life, liberty, or property, without due process of law. It is now contended that to hold the record of the District Court sufficient to show that the foreclosure decree passed by that court in June, 1895, was vacated, and that the absolute title acquired under it by Porter Brothers  Co. was thus divested, would be to deprive them of property without due course or process of law, if in fact they had no opportunity to be heard in that court upon the question of reopening the judgment of foreclosure.
They are not, and were not when the vacating order was passed, residents of this State, but were citizens of another State. Whatever may be the law with respect to those amenable to our laws of judicial procedure, as respects non-residents it is settled by repeated decisions of the Supreme Court of the United States that by virtue of the 14th Amendment they can impeach, in collateral proceedings, the judgments of a state court purporting to divest them of property, by showing that such judgments were rendered without due notice to them and without personal appearance by them, although upon the face of the record it may appear that such notice was given or that they voluntarily appeared. See the case of Pennoyer v. Neff, 95 U.S. 714, and the numerous cases in the United States Supreme Court Reports to the same effect.
This also appears to be the view of this matter taken by the Supreme Court of Massachusetts in Needham v. Thayer,147 Mass. 536. In that case the court (p. 537) said: "The recent cases in the Supreme Court of the United States go upon the ground that a judgment in personam against a person *Page 529 
who is not a resident of the State, who has not been personally served with process, and who has not appeared, is wholly void, and that no suit can be maintained on it, either in the same or in any other court. . . . The court has no jurisdiction, and its judgment has no force, either in the State in which it was rendered, or in any other State. This being so, the judgment cannot be enforced by suit upon it, and the non-resident defendant cannot be deprived of his right to show by plea and proof, if such suit is brought, that the judgment is void, without an abridgement of his privileges and immunities, to protect which was the object of the fourteenth article of amendment. To compel him to resort to our courts by a writ of error, in which he must file a bond if he would obtain a stay of execution, is to impose a burden upon him, and thus to abridge his privileges and immunities. It has been held, in many cases, that a domestic judgment cannot be impeached by plea and proof in a suit brought upon it, because the proper remedy is a writ of error. Hendrick
v. Whittemore, 105 Mass. 23, and cases cited. But while a State may make laws binding its own citizens, requiring them to resort to a writ of error, it cannot so bind citizens of other States."
In the conclusion reached in that case we concur, and from this it follows that the order in question here, as against Porter Brothers  Co. and those claiming under them, is void and of no effect. That being so, it also follows that the allegations in the answer founded upon the assumed validity of that order, as to untrue statements of title and interest in the policy, and as to change in title or interest after the issue of the policy and before the loss, are not true, and that the plaintiffs are not estopped to deny these allegations.
The defendant, however, further contends that the plaintiffs are estopped to deny the allegations aforesaid by reason of what the receiver of Barnard Son and Company did with the the real estate and fixed machinery insured, and what Porter Brothers  Co. did with it, prior to or about the time of the loss.
The receiver was a member of the firm of Porter Brothers  *Page 530 
Co., and he inventoried the property as the property of Barnard Son and Company. He afterwards obtained an order to sell it and agreed to sell it to Judd, trustee. Afterwards he and Porter Brothers  Co. prepared deeds of it and on the very day of the fire directed their attorney to deliver these deeds to Judd on payment of the price.
But these acts, and others of a similar nature detailed in the finding, did not effect any change of title or interest in the property insured, and consequently they did not make the policy void.
Nor do any or all of these acts together estop the plaintiffs from denying that any such change took place. It is not shown that the defendant had any knowledge of these acts, nor that it acted upon them, nor that any loss or harm resulted to it from them. None of the elements of an estoppel appear upon the record. Chase's Appeal, 57 Conn. 236, and cases cited therein.
In this view of the matter the question, made by the defendant, as to whether the knowledge of the receiver as to his acts was the knowledge of the firm of which he was a member, is of no consequence. Even if the firm had such knowledge, that would not under the circumstances, either alone or in connection with the other facts found, create an estoppel.
The defendant further contends (1) that the title to the personal property covered by the policy was not truly stated therein; (2) that a change of such title took place after the policy issued and before the loss by a sale.
These claims are not supported by the record. The finding is to the effect that no personal property was covered by the policy save that owned by Porter Brothers  Co. and that no sale of such property took place prior to the fire. That finding is conclusive, upon the record as it stands, against the defendant's contention.
In the view we have taken of this case it is unnecessary to consider any of the other questions discussed in the defendant's brief.
   There is no error.
In this opinion the other judges concurred.